October 29, 1936. The opinion of the Court was delivered by
The Court is satisfied, from a careful study of the questions presented by this appeal, that Judge Dennis correctly construed the written agreement referred to in his order, and that he properly disposed of all issues involved in the case. For the reasons, therefore, stated by him in his decree, which will be reported, the judgment of the Circuit Court is affirmed.
MESSRS. JUSTICES BONHAM, BAKER and FISHBURNE, and MR. ACTING ASSOCIATE JUSTICE A.L. GASTON concur. *Page 16